IN THE SUPREME COURT OF TEXAS
                                          ══════════
                                            No. 17-0724
                                          ══════════

                                   REY GARZA, PETITIONER,

                                                  v.


 ROXANA REGALADO HARRISON AND JOSEPH SANTELLANA, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF JONATHEN ANTHONY SANTELLANA, DECEASED,
                              RESPONDENTS

            ══════════════════════════════════════════
                         ON PETITION FOR REVIEW FROM THE
               COURT OF APPEALS FOR THE FOURTEENTH DISTRICT OF TEXAS
            ══════════════════════════════════════════

       JUSTICE BOYD, joined by JUSTICE LEHRMANN, concurring.

       I agree with the Court’s analysis and join its opinion and judgment. I write separately only

to emphasize that the Court does not decide or address whether this action “could have been

brought” against the City of Navasota. Section 101.106(f) requires dismissal if this suit is “[1] filed

against an employee of a governmental unit [2] based on conduct within the general scope of that

employee’s employment and if [3] it could have been brought under this chapter against the

governmental unit.” TEX. CIV. PRAC. & REM. CODE § 101.106(f). The first requirement is

indisputably satisfied on this record. The Court correctly holds that the facts satisfy the second

requirement as well, but it does not address the third requirement because—as the Court notes—

the plaintiffs do not dispute that they could have brought this wrongful-death suit against Garza’s

employer, the City of Navasota. Ante at ___. Because the plaintiffs do not challenge the third
requirement, we do not address that issue and instead hold only that the suit is based on Garza’s

conduct within the general scope of his employment as a police officer.




                                                    _____________________
                                                    Jeffrey S. Boyd
                                                    Justice


Opinion delivered: May 24, 2019




                                               2